

117 S119 IS: Abby Honold Act
U.S. Senate
2021-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 119IN THE SENATE OF THE UNITED STATESJanuary 28, 2021Ms. Klobuchar (for herself and Mr. Cornyn) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo authorize the Office on Violence Against Women to improve the handling of crimes of domestic violence, dating violence, sexual assault, and stalking by incorporating a trauma-informed approach into the initial response to and investigation of such crimes.1.Short titleThis Act may be cited as the Abby Honold Act.2.Demonstration program on trauma-informed training for law enforcement(a)DefinitionsIn this section—(1)the term Attorney General means the Attorney General, acting through the Director of the Office on Violence Against Women;(2)the term covered individual means an individual who interfaces with victims of domestic violence, dating violence, sexual assault, and stalking, including—(A)an individual working for or on behalf of an eligible entity;(B)a school or university administrator; and(C)an emergency services or medical employee;(3)the term demonstration site, with respect to an eligible entity that receives a grant under this section, means—(A)if the eligible entity is a law enforcement agency described in paragraph (4)(A), the area over which the eligible entity has jurisdiction; and(B)if the eligible entity is an organization or agency described in paragraph (4)(B), the area over which a law enforcement agency described in paragraph (4)(A) that is working in collaboration with the eligible entity has jurisdiction; and(4)the term eligible entity means—(A)a State, local, territorial, or Tribal law enforcement agency; or(B)a national, regional, or local victim services organization or agency working in collaboration with a law enforcement agency described in subparagraph (A).(b)Grants authorized(1)In generalThe Attorney General shall award grants on a competitive basis to eligible entities to carry out the demonstration program under this section by implementing evidence-based or promising policies and practices to incorporate trauma-informed techniques designed to—(A)prevent re-traumatization of the victim;(B)ensure that covered individuals use evidence-based practices to respond to and investigate cases of domestic violence, dating violence, sexual assault, and stalking;(C)improve communication between victims and law enforcement officers in an effort to increase the likelihood of the successful investigation and prosecution of the reported crime in a manner that protects the victim to the greatest extent possible;(D)increase collaboration among stakeholders who are part of the coordinated community response to domestic violence, dating violence, sexual assault, and stalking; and(E)evaluate the effectiveness of the training process and content by measuring—(i)investigative and prosecutorial practices and outcomes; and(ii)the well-being of victims and their satisfaction with the criminal justice process.(2)TermThe Attorney General shall make grants under this section for each of the first 2 fiscal years beginning after the date of enactment of this Act.(3)Award basisThe Attorney General shall award grants under this section to multiple eligible entities for use in a variety of settings and communities, including—(A)urban, suburban, Tribal, remote, and rural areas;(B)college campuses; and(C)traditionally underserved communities.(c)Use of fundsAn eligible entity that receives a grant under this section shall use the grant to—(1)train covered individuals within the demonstration site of the eligible entity to use evidence-based, trauma-informed techniques and knowledge of crime victims' rights throughout an investigation into domestic violence, dating violence, sexual assault, or stalking, including by—(A)conducting victim interviews in a manner that—(i)elicits valuable information about the domestic violence, dating violence, sexual assault, or stalking; and(ii)avoids re-traumatization of the victim;(B)conducting field investigations that mirror best and promising practices available at the time of the investigation;(C)customizing investigative approaches to ensure a culturally and linguistically appropriate approach to the community being served;(D)becoming proficient in understanding and responding to complex cases, including cases of domestic violence, dating violence, sexual assault, or stalking—(i)facilitated by alcohol or drugs;(ii)involving strangulation;(iii)committed by a non-stranger;(iv)committed by an individual of the same sex as the victim;(v)involving a victim with a disability;(vi)involving a male victim; or(vii)involving a lesbian, gay, bisexual, or transgender (commonly referred to as LGBT) victim;(E)developing collaborative relationships between—(i)law enforcement officers and other members of the response team; and(ii)the community being served; and(F)developing an understanding of how to define, identify, and correctly classify a report of domestic violence, dating violence, sexual assault, or stalking; and(2)promote the efforts of the eligible entity to improve the response of covered individuals to domestic violence, dating violence, sexual assault, and stalking through various communication channels, such as the website of the eligible entity, social media, print materials, and community meetings, in order to ensure that all covered individuals within the demonstration site of the eligible entity are aware of those efforts and included in trainings, to the extent practicable.(d)Demonstration program trainings on trauma-Informed approaches(1)Identification of existing trainings(A)In generalThe Attorney General shall identify trainings for law enforcement officers, in existence as of the date on which the Attorney General begins to solicit applications for grants under this section, that—(i)employ a trauma-informed approach to domestic violence, dating violence, sexual assault, and stalking; and(ii)focus on the fundamentals of—(I)trauma responses; and(II)the impact of trauma on victims of domestic violence, dating violence, sexual assault, and stalking.(B)SelectionAn eligible entity that receives a grant under this section shall select one or more of the approaches employed by a training identified under subparagraph (A) to test within the demonstration site of the eligible entity.(2)ConsultationIn carrying out paragraph (1), the Attorney General shall consult with the Director of the Office for Victims of Crime in order to seek input from and cultivate consensus among outside practitioners and other stakeholders through facilitated discussions and focus groups on best practices in the field of trauma-informed care for victims of domestic violence, dating violence, sexual assault, and stalking.(e)EvaluationThe Attorney General, in consultation with the Director of the National Institute of Justice, shall require each eligible entity that receives a grant under this section to identify a research partner, preferably a local research partner, to—(1)design a system for generating and collecting the appropriate data to facilitate an independent process or impact evaluation of the use of the grant funds;(2)periodically conduct an evaluation described in paragraph (1); and(3)periodically make publicly available, during the grant period—(A)preliminary results of the evaluations conducted under paragraph (2); and(B)recommendations for improving the use of the grant funds.(f)Authorization of appropriationsThe Attorney General shall carry out this section using amounts otherwise available to the Attorney General.(g)Rule of constructionNothing in this section shall be construed to interfere with the due process rights of any individual.